DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
The present application claims priority to Korean Patent Application No. 10-2020-0111371 filed on 09/02/2020.  On 05/10/2021 an electronic copy of this document was retrieved by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Specification Objection
The specification is objected to because the title is not descriptive.  Correction is needed.  Examiner suggests by way of example the following title: “TILED DISPLAY INCLUDING DISPLAY DEVICES CONNECTED TOGETHER VIA PROTRUSIONS AND GROOVES”.   
Claim Objections
4. 	Claims 3-7 are objected to because of the following informalities:  
Claim 3 at line 3 needs to be amended to remove extra space so that “the grooves” at line 3 is aligned with “the first pad area” at line 2 so that the claim is uniform.  This objection applies to claim 4 that depends upon claim 3.  Appropriate correction is required.
Claim 5 at line 3 needs to be amended to remove extra space so that “holes exposing” at line 3 is aligned with “a second signal line” at line 2 so that the claim is uniform.  This objection applies to claims 6-7 that depend upon claim 5.  Appropriate correction is required.
Claim Rejections – 35 USC §112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More particularly, claim 1 at lines 2-3 includes the limitation “the second pad portion”, which lacks antecedent basis.  For purposes of applying prior art, examiner is interpreting this limitation as “the second pad area”.	
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 8-9, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0220310 A1 to Hochman in view of U.S. Patent No. 2019/0357340 A1 to Siu.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As to claim 1, Hochman discloses a tiled display(200)(FIG. 2B; ¶0054)
comprising:
	a first display device(204(2)(FIGs. 2A, 2B; ¶0054) comprising a first display area (FIGs. 1A, 2A, 2B, 3A, 3B: 108, 204(2); ¶¶0050, 0054, 0056) and a first pad area(212(10), 144)(FIGs. 1B, 2B: 128(2); ¶¶0053-0054, 0056, especially – “connector biscuit 300 includes lateral surfaces, such as lateral surfaces 320, that are designed and configured to confront like surfaces within a recessed receptacle, such as like surfaces 144 and 220, of FIGs. 1B and 2B, respectively”) having connectors (FIG. 1B: 132; ¶¶0053, 0056, especially – “precession fit between connector biscuit and that electrical receptacle…mating receptacle”); and
	a second display device(204(1)(FIGs. 2A, 2B; ¶0054) comprising a second display area (FIGs. 1A, 2A, 2B: 108, 204(1); ¶¶0050, 0054) and a second pad area(208(1)(FIGs. 1B, 2B, 3A, 3B: 124(1), 300; ¶¶0053-0055) overlapping the second display area(FIGs. 1A, 2A, 2B: 108, 204(1); ¶¶0050, 0054), the second pad area(208(1)(FIGs. 1B, 2B, 3A, 3B: 124(1), 300; ¶¶0053-0055) having protrusions(312)(FIGs. 3A, 3B; ¶¶0044, 0055, 0057),
	wherein the protrusions(312)(FIGs. 3A, 3B; ¶¶0044, 0055, 0057) are inserted into the connectors (FIG. 1B: 132; ¶¶0053, 0056, especially – “precession fit between connector biscuit and that electrical receptacle…mating receptacle”) to connect the first pad area(212(10), 144)(FIGs. 1B, 2B: 128(2); ¶¶0053-0054, 0056) with the second pad area(208(1)(FIGs. 1B, 2B, 3A, 3B: 124(1), 300; ¶¶0053-0055).
	Hochman does not expressly disclose a first pad area having grooves.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
      
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	Siu discloses a first pad area(10)(Figs. 1-4; ¶¶0032, 0045) having grooves(22)(Figs. 1-4; ¶0035).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Hochman with Siu to provide a tiled display having electrical connections between tiles that reduces cost of fabricating the tiled display (i.e., the grooves only provides connection with a portion of the protrusions). 

	As to claim 2, Hochman and Siu teach the tiled display of claim 1, as applied above.
	Hochman and Siu further teach wherein the first pad area comprises first connection patterns filling1 the grooves (Hochman: FIGs. 1B, 2B: 128(2): 212(10), 144; ¶¶0053-0054, 0056; Siu: Figs. 1-4: 10, 22-23; ¶¶0032, 0035, 0045), and the protrusions of the second pad area comprise second connection patterns (Hochman: FIGs. 1B, 2B, 3A, 3B: 124(1), 208(1), 300; ¶¶0053-0055; Siu: Fig. 3: 50, 54; ¶¶0030, 0033, 0035).
The motivation to combine the additional teachings of Siu is the same reason set forth above for claim 1.

	As to claim 8, Hochman and Siu teach the tiled display of claim 2, as applied above.
Hochman and Siu further teach wherein the second display device(Hochman: FIGs. 2A, 2B: 204(1); ¶0054) comprises a substrate (Hochman: FIGs. 1A, 2A: 108; ¶¶0050, 0054), and the second connection patterns protrude to outside of the substrate (Hochman: FIGs. 1A, 1B, 2B, 3A, 3B: 124(1), 208(1), 300; ¶¶0050, 0053-0055; Siu: Fig. 3: 50, 54; ¶¶0030, 0033, 0035).
The motivation to combine the additional teachings of Siu is the same reason set forth above for claim 1.

As to claim 9, Hochman and Siu teach the tile display of claim 8, as applied above.
Hochman and Siu further teach wherein a height of the second connection patterns protruding from the substrate (Hochman: FIGs. 1A, 1B, 2B, 3A, 3B: 108, 124(1), 208(1), 300; ¶¶0050, 0053-0055; Siu: Fig. 3: 50, 54; ¶¶0030, 0033, 0035) is greater than a depth of the grooves of the first pad area (Hochman: FIGs. 1B, 2B: 128(2): 212(10), 144; ¶¶0053-0054, 0056; Siu: Figs. 1-4: 10, 22; ¶¶0032, 0035, 0045).
The motivation to combine the additional teachings of Siu is the same reason set forth above for claim 1.

	As to claim 12, Hochman and Siu teach the tiled display of claim 2, as applied above.
	Hochman and Siu further teach wherein the second connection patterns include at least one of a metal layer, a metal pin, and a silver (Ag) dot (Hochman: FIGs. 1B, 2B, 3A, 3B: 124(1), 208(1), 300; ¶¶0044, especially – “pogo pin”, 0053-0055 – pogo pins inherently include a metal layer; Siu: Fig. 3: 50, 54; ¶¶0030, especially – “pogo pins”, 0033, 0035).
The motivation to combine the additional teachings of Siu is the same reason set forth above for claim 1.

As to claim 14, Hochman discloses a tiled display(200)(FIG. 2B; ¶0054) comprising:
	a first display device(204(2)(FIGs. 2A, 2B; ¶0054) comprising a first display area (FIGs. 1A, 2A, 2B, 3A, 3B: 108, 204(2); ¶¶0050, 0054, 0056) and a first pad area(212(10), 144)(FIGs. 1B, 2B: 128(2); ¶¶0053-0054, 0056, especially – “connector biscuit 300 includes lateral surfaces, such as lateral surfaces 320, that are designed and configured to confront like surfaces within a recessed receptacle, such as like surfaces 144 and 220, of FIGs. 1B and 2B, respectively”) having connectors (FIG. 1B: 132; ¶¶0053, 0056, especially – “precession fit between connector biscuit and that electrical receptacle…mating receptacle”); and
	a second display device(204(1)(FIGs. 2A, 2B; ¶0054) comprising a second display area (FIGs. 1A, 2A, 2B: 108, 204(1); ¶¶0050, 0054) and a second pad area(208(1)(FIGs. 1B, 2B, 3A, 3B: 124(1), 300; ¶¶0053-0055) overlapping the second display area(FIGs. 1A, 2A, 2B: 108, 204(1); ¶¶0050, 0054), the second pad area(208(1)(FIGs. 1B, 2B, 3A, 3B: 124(1), 300; ¶¶0053-0055) having protrusions(312)(FIGs. 3A, 3B; ¶¶0044, 0055, 0057), wherein
	the second display device(204(1)(FIGs. 2A, 2B; ¶0054) comprises a substrate(300)(FIGs. 2B, 3A, 3B: 208(1), 304, 308; ¶¶0054, 0057, especially – “biscuit 300 is illustrated as having two housing components 304 and 308, in other embodiments, it may have another construction, such as a monolithically molded construction”), and a step(see edited FIG. 3A below; ¶0057) in the second pad area(208(1)(FIGs. 1B, 2B, 3A, 3B: 124(1), 300; ¶¶0053-0055) that includes a thinner portion of the substrate(300)(FIGs. 3A, 3B; ¶¶0055, 0057), and the protrusions(312)(FIGs. 3A, 3B; ¶¶0044, 0055, 0057) are inserted into the connectors (FIG. 1B: 132; ¶¶0053, 0056, especially – “precession fit between connector biscuit and that electrical receptacle…mating receptacle”) to connect the first pad area(212(10), 144)(FIGs. 1B, 2B: 128(2); ¶¶0053-0054, 0056) with the second pad area(208(1)(FIGs. 1B, 2B, 3A, 3B: 124(1), 300; ¶¶0053-0055).

    PNG
    media_image8.png
    1077
    1583
    media_image8.png
    Greyscale

	Hochman does not expressly disclose a first pad area having grooves.
	Siu discloses a first pad area(10)(Figs. 1-4; ¶¶0032, 0045) having grooves(22)(Figs. 1-4; ¶0035).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Hochman with Siu to provide a tiled display having electrical connections between tiles that operate reliably and ensure that the tiled display is not damaged (i.e., the protrusion patterns are inserted into the correct areas of the pad area given that they only mate when oriented at the proper orientation).

As to claim 17, Hochman and Siu teach the tiled display of claim 14, as applied above.
Hochman and Siu further teach wherein the first pad area comprises first connection patterns filling2 the grooves (Hochman: FIGs. 1B, 2B: 128(2): 212(10), 144; ¶¶0053-0054, 0056; Siu: Figs. 1-4: 10, 22-23; ¶¶0032, 0035, 0045), and the protrusions of the second pad area comprise second connection patterns(Hochman: FIGs. 1B, 2B, 3A, 3B: 124(1), 208(1), 300; ¶¶0053-0055; Siu: Fig. 3: 50, 54; ¶¶0030, 0033, 0035).
The motivation to combine the additional teachings of Siu is the same reason set forth above for claim 1.
9.	Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0037284 A1 to Rudisill in view of U.S. Patent Pub. No. 2017/0220310 A1 to Hochman in view of U.S. Patent No. 2019/0357340 A1 to Siu.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
         
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

As to claim 1, Rudisill discloses a tiled display(24)(FIG. 8; ¶¶0018, 0025, 0029, 0048) comprising: a first device(1 in middle)(FIG. 8; ¶0029) comprising a first view area(top of 1 in middle)(FIG. 8; ¶0029) and a first connection area(15, 16, 21)(FIGs. 6, 8; ¶0029); and a second device(1 on right)(FIG. 8; ¶0029) comprising a second view area(top of 1 on right)(FIG. 8; ¶0029) and a second connection area(13, 20)(FIGs. 6, 8; ¶0020), the second connection area(13, 20)(FIGs. 6, 8; ¶0020) having protrusions(13, 20)(FIGs. 6, 8; ¶0020), wherein the protrusions(13, 20)(FIGs. 6, 8; ¶0020) are inserted into the first connection area(15, 16, 21)(FIGs. 6, 8; ¶0029) to connect the connection area(15, 16, 21)(FIGs. 6, 8; ¶0029) with the second connection area(13, 20)(FIGs. 6, 8; ¶0020).
Rudisill does not expressly disclose a first display device comprising a first display area and a first pad area having grooves; and a second display device comprising a second display area and a second pad area overlapping the second display area, the second pad area having protrusions, wherein the protrusions are inserted into the grooves to connect the first pad area with the second pad area.
Hochman discloses a tiled display(200)(FIG. 2B; ¶0054)
comprising:
	a first display device(204(2)(FIGs. 2A, 2B; ¶0054) comprising a first display area (FIGs. 1A, 2A, 2B, 3A, 3B: 108, 204(2); ¶¶0050, 0054, 0056) and a first pad area(212(10), 144)(FIGs. 1B, 2B: 128(2); ¶¶0053-0054, 0056, especially – “connector biscuit 300 includes lateral surfaces, such as lateral surfaces 320, that are designed and configured to confront like surfaces within a recessed receptacle, such as like surfaces 144 and 220, of FIGs. 1B and 2B, respectively”) having connections (FIG. 1B: 132; ¶¶0053, 0056, especially – “precession fit between connector biscuit and that electrical receptacle…mating receptacle”); and
	a second display device(204(1)(FIGs. 2A, 2B; ¶0054) comprising a second display area (FIGs. 1A, 2A, 2B: 108, 204(1); ¶¶0050, 0054) and a second pad area(208(1)(FIGs. 1B, 2B, 3A, 3B: 124(1), 300; ¶¶0053-0055) overlapping the second display area(FIGs. 1A, 2A, 2B: 108, 204(1); ¶¶0050, 0054), the second pad area(208(1)(FIGs. 1B, 2B, 3A, 3B: 124(1), 300; ¶¶0053-0055) having protrusions(312)(FIGs. 3A, 3B; ¶¶0044, 0055, 0057),
	wherein the protrusions(312)(FIGs. 3A, 3B; ¶¶0044, 0055, 0057) are inserted into the connections (FIG. 1B: 132; ¶¶0053, 0056, especially – “precession fit between connector biscuit and that electrical receptacle…mating receptacle”                                                                                                                                                                                                                                                                               ) to connect the first pad area(212(10), 144)(FIGs. 1B, 2B: 128(2); ¶¶0053-0054, 0056) with the second pad area(208(1)(FIGs. 1B, 2B, 3A, 3B: 124(1), 300; ¶¶0053-0055).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Rudisill with Hochman to provide a tiled display that is easier to set up and operate, because the tiles are able to send power and display signals to each other (¶0038).
	Siu discloses a first pad area(10)(Figs. 1-4; ¶¶0032, 0045) having grooves(22)(Figs. 1-4; ¶0035).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Rudisill and Hochman with Siu to provide a tiled display having good electrical connection between the protrusions and the grooves, which ensures the display operates properly.

As to claim 13, Rudisill, Hochman and Siu teach the tiled display of claim 1, as applied above.
	Rudisill, Hochman and Siu teach wherein the first pad area(Rudisil: FIGs. 6, 8: 15, 16, 21; ¶0029; Hochman: FIGs. 1B, 2B: 128(2), 144, 212(10); ¶¶0053-0054, 0056) does not overlap the first display area(Rudisil: FIG. 8: top of 1 in middle; ¶0029; Hochman: FIGs. 1A, 2A, 2B, 3A, 3B: 108, 204(2); ¶¶0050, 0054, 0056) and overlaps the second pad area (Rudisil: FIGs. 6, 8: 13, 15, 16, 20, 21; ¶¶0020, 0029; Hochman: FIGs. 1B, 2B: 108, 128(2), 144, 204(1); 212(10); ¶¶0050, 0053-0054, 0056).
	The motivation to combine Hochman’s further teachings is the same as that set forth above for claim 1.
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0220310 A1 to Hochman in view of U.S. Patent No. 2019/0357340 A1 to Siu as applied to claim 2 above, in view of U.S. Patent Pub. No. 2022/0001746 A1 to Takamatsu et al. (“Takamatsu”).
As to claim 10, Hochman and Siu teach the tiled display of claim 2, as applied above.
Hochman and Siu further teach the second connection patterns (Hochman: FIGs. 1B, 2B, 3A, 3B: 124(1), 208(1), 300; ¶¶0053-0055; Siu: Fig. 3: 50, 54; ¶¶0030, 0033, 0035) and the first connection patterns (Hochman: FIGs. 1B, 2B: 128(2): 212(10), 144; ¶¶0053-0054, 0056; Siu: Figs. 1-4: 10, 22-23; ¶¶0032, 0035, 0045).
Hochman and Siu do not expressly disclose further comprising: anisotropic conductive films disposed between the second connection patterns and the first connection patterns.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Takamatsu discloses further comprising: anisotropic conductive films disposed between two structures(31, 32)(FIG. 3; ¶0025).
Before the effective filing date of the claimed invention it would have been 
obvious to a person of ordinary skill in the art to modify Hochman and Siu with Takamatsu to provide a tiled display that prevents the first and second connection patterns from becoming disconnected such as when the tiled display is moved to a different location. 
11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0220310 A1 to Hochman in view of U.S. Patent No. 2019/0357340 A1 to Siu as applied to claim 2 above, in view of U.S. Patent Pub. No. 2014/0097636 A1 to Snider et al. (“Snider”).
	As to claim 11, Hochman and Siu teach the tiled display of claim 2, as applied above.
	Hochman and Siu further teach wherein each of the first connection patterns includes an electrically conductive coating (Hochman: FIGs. 1B, 2B: 128(2): 212(10), 144; ¶¶0053-0054, 0056; Siu: Figs. 1-4: 10, 22-23; ¶¶0032, 0035, 0045).
The motivation to combine the additional teachings of Siu is the same reason set forth above for claim 1.
	Snider discloses an electrically conductive coating includes ITO (FIG. 22: 39b’; ¶0095).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Hochman and Siu with Snider to provide a tiled display that prevents ESD from damaging the tiled display and/or the transferred video signals.
	Hochman, Siu and Snider teach wherein each of the first connection patterns includes at least one of ITO, IZO, and ITZO (Hochman: FIGs. 1B, 2B: 128(2): 212(10), 144; ¶¶0053-0054, 0056; Siu: Figs. 1-4: 10, 22-23; ¶¶0032, 0035, 0045; Snider: FIG. 22: 39b’; ¶0095).
12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0220310 A1 to Hochman in view of U.S. Patent No. 2019/0357340 A1 to Siu as applied to claim 14 above, in view of U.S. Patent Pub. No. 2014/0347766 A1 to Biskeborn et al. (“Biskeborn”).
As to claim 15, Hochman and Siu teach the tiled display of claim 14, as applied above.
Hochman further discloses wherein the substrate(300)(FIGs. 2B, 3A, 3B: 208(1), 304, 308; ¶¶0054, 0057) comprises: a first base substrate(304)(FIGs. 3A, 3B; ¶0055); and a second base substrate(308)(FIGs. 3A, 3B; ¶0055) disposed on the first base substrate(304)(FIGs. 3A, 3B; ¶0055).
Hochman and Siu do not expressly disclose a barrier layer disposed on the first base substrate; and a second base substrate disposed on the barrier layer.
Biskeborn discloses an adhesive that is a barrier layer (¶0024; claim 1).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Hochman and Siu with Biskeborn to provide a tiled display that secures the first and second base substrates together and prevents electrostatic discharge from damaging the protrusions and/or corrupting the signals transferred from the protrusions to the grooves.
Hochman, Siu and Biskeborn teach a barrier layer (Hochman: ¶0024; claim 1) disposed on the first base substrate(Hochman: FIGs. 3A, 3B: 304; ¶0055); and a second base substrate(Hochman: FIGs. 3A, 3B: 308; ¶0055) disposed on the barrier layer(Biskeborn: ¶0024; claim 1).
13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0220310 A1 to Hochman in view of U.S. Patent No. 2019/0357340 A1 to Siu in view of U.S. Patent Pub. No. 2014/0347766 A1 to Biskeborn et al. (“Biskeborn”) as applied to claim 15 above, in view of U.S. Patent Pub. No. 2019/0018277 to Berner et al. (“Berner”).
As to claim 16, Hochman, Siu and Biskeborn teach the tile display of claim 15, as applied above. 
Hochman further discloses wherein the step(see edited FIG. 3A above; ¶0057) is formed by at least one of the first base substrate(304)(FIGs. 3A, 3B; ¶0055), the barrier layer, and the second base substrate in the second pad area(208(1)(FIGs. 1B, 2B, 3A, 3B: 124(1), 300; ¶¶0053-0055).
Hochman, Siu and Biskeborn do not expressly disclose wherein the step is formed by removing at least one of the first base substrate, the barrier layer, and the second base substrate in the second pad portion.
Berner discloses wherein the step(64 or 162)(FIG. 14B; ¶0101) is formed by removing at least one of the substrate3(part of 64 or part of 162)(FIG. 14B; ¶0101).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hochman, Siu and Biskeborn with Choi to provide a tiled display that can be fabricated at a low cost.
Allowable Subject Matter/Potentially Allowable Subject Matter
14.	Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  If the objections to claims 3-7 are overcome, then they would also be allowable if rewritten in independent form.
Reasons for Allowance
15.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Dependent claim 3 identifies the distinct features: “and the grooves(FIGs. 8, 10: HO) expose the first signal line(FIG. 10: SSL1)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2017/0220310 A1 to Hochman and U.S. Patent No. 2019/0357340 A1 to Siu and U.S. Patent Pub. No. 2008/0141572 A1 to Tomich et al. (“Tomich”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 3, Hochman and Siu teach the tiled display of claim 2, as applied above.
Hochman and Siu do not expressly disclose wherein the first pad area comprises a first signal line extended from the first display area, and
the grooves expose the first signal line.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

	Tomich discloses wherein the first connector area(2)(FIG. 12: 62: ¶¶0030, 0041) comprises a first signal line extended from the first display area(62)(FIG. 12: 102; ¶¶0041-0042 – 102 depicts data and power from 60 transferred to 62 via 62’s connector 2, which transfers the data and power via at least one line to 62).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Hochman and Siu with Tomich to provide a tiled display that is able to transfer power and data between tiles using simplified components.
	Hochman, Siu and Tomich do not teach the above underlined claim limitations.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 
Dependent claim 5 identifies the distinct features: “and holes(FIG. 11: HOL) exposing the second signal line(FIG. 19: SSL2)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2017/0220310 A1 to Hochman and U.S. Patent No. 2019/0357340 A1 to Siu and U.S. Patent Pub. No. 2008/0141572 A1 to Tomich et al. (“Tomich”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 5, Hochman and Siu teach the tiled display of claim 2, as applied above.
Hochman and Siu do not expressly disclose wherein the second pad area comprises: a second signal line extended from the second display area; and
holes exposing the second signal line.
	Tomich discloses wherein the second pad area(60)(FIG. 12; ¶0041) comprises: a second signal line extended from the second display area(60)(FIG. 12: 102; ¶¶0041-0042).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Hochman and Siu with Tomich to provide a tiled display that is able to transfer power and data between tiles using simplified components.
	Hochman, Siu and Tomich do not teach the above underlined claim limitations.

Dependent claim 18 identifies the distinct features: “the grooves(FIGs. 8, 10: HO) expose the first signal line(FIG. 10: SSL1), and the first connection patterns(FIG. 8: MTP1) contact the first signal line(FIG. 10: SSL1) through the grooves(FIGs. 8, 10: HO)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2017/0220310 A1 to Hochman and U.S. Patent No. 2019/0357340 A1 to Siu and U.S. Patent Pub. No. 2008/0141572 A1 to Tomich et al. (“Tomich”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 18, Hochman and Siu teach the tiled display of claim 17, as applied above.
Hochman and Siu do not expressly disclose wherein the first pad area comprises a first signal line extended from the first display area, the grooves expose the first signal line, and the first connection patterns contact the first signal line through the grooves.
	Tomich discloses wherein the first connector area(2)(FIG. 12: 62: ¶¶0030, 0041) comprises a first signal line extended from the first display area(62)(FIG. 12: 102; ¶¶0041-0042 – 102 depicts data and power from 60 transferred to 62 via 62’s connector 2, which transfers the data and power via at least one line to 62).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Hochman and Siu with Tomich to provide a tiled display that is able to transfer power and data between tiles using simplified components.
	Hochman, Siu and Tomich do not teach the above underlined claim limitations.
Other Relevant Prior Art
14.	Other relevant prior art includes: U.S. Patent Pub. No. 2020/0090560 A1 to Dewaele et al. (“Dewaele”) in view of U.S. Patent No. 2005/0093768 A1 to Devos et al. (“Devos”), which together teach claim 1:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
              
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

As to claim 1, Dewaele discloses a tiled display (Fig. 2; ¶0059)
comprising: a first display device(top row middle box)(Figs. 2, 12; ¶¶0059, 0135) comprising a first display area(front side)(Fig. 2: top row middle box; ¶0059) and a first pad area(510)(Fig. 12; ¶0094); and a second display device(top row left box)(Figs. 2, 12; ¶¶0059, 0135) comprising a second display area(front side)(Fig. 2: top row left box; ¶0059) and a second pad area(520)(Fig. 12; ¶0094) overlapping the second display area(top row left box)(Figs. 2, 12; ¶¶0059, 0135), the second pad area(FIGs. 28B, 28G: 1371, 1371D; see edited FIG. 29A above) having a protrusion(G521)(520)(Fig. 12; ¶0094), to connect the first pad area(510)(Fig. 12; ¶0094) with the second pad area(520)(Fig. 12; ¶0094).
Dewaele does not expressly disclose a first pad area having grooves, the second pad area having protrusions, wherein the protrusions are inserted into the grooves to connect the first pad area with the second pad area.

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

Devos discloses a first area(404A of 102B)(FIGs. 1, 4; ¶¶0017, 0035) having
grooves(412A, 412B)(FIG. 4; ¶0038, especially – “Whereas in FIG. 4 there are two of the receptors 412 and two of the receptors 414, in other embodiments of the invention there may be more or less of each of the receptors 412 and 414”), the second area(402B of 102A)(FIGs. 1, 4; ¶¶0017, 0035) having protrusions(410A, 410B)(FIG. 4; ¶0037), wherein the protrusions(410A, 410B)(FIG. 4; ¶0037, especially – “Whereas in FIG. 4 there are two of the connectors 408 and two of the connectors 410, in other embodiments…there may be more…of each of the connectors 408 and 410) are inserted into the grooves(412A, 412B)(FIG. 4; ¶0038) to connect the first area(404A of 102B)(FIGs. 1, 4; ¶¶0017, 0035)  with the second area(402B of 102A)(FIGs. 1, 4; ¶¶0017, 0035).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Dewaele with Devos to provide a tiled display having tile interlockings that can share power among the tiles (¶¶0039-0040) and display information so as to automatically determine which tile is to display which portion of a composite image (¶¶0031-0033).
Dewaele and Devos teach a first pad area having grooves (Dewaele: Fig. 12: 510; ¶0094; Devos: FIGs. 1, 4: 404A of 102B, 412A, 412B; ¶¶0017, 0035, 0038) and a second pad area having protrusions (Dewaele: Fig. 12: 520; ¶0094; Devos: FIGs. 1, 4: 402B of 102A, 410A, 410B; ¶¶0017, 0035, 0037).
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that this claim does not require completely filling the grooves.
        2 Examiner notes that this claim does not require completely filling the grooves.
        3 Examiner notes that this claim is not limited to removing all of “at least one of the first base substrate, the barrier layer, and the second base substrate”, i.e., the claim reads on removing at least a portion of “at least one of the first base substrate, the barrier layer, and the second base substrate”.